McCarran, C. J.,
concurring:
I concur in the order.
In the case of Gay v. District Court, 41 Nev. 330, 171 Pac. 156, I took occasion to express my views on phases of the question here presented.
In this proceeding, petitioner contends that because the grand jury, as an inquisitorial body, investigated the acts and conduct of the board of county commissioners and recommended that proceedings be instituted against petitioners under the provisions of sections 2851-2854, Revised Laws, hence the complaint here in question is an accusation by that body. Regardless of whatever investigation the grand j ury may have entertained, regardless *530of whatever unofficial recommendations that body may have made, the fact remains that this complaint was filed by J. H. Cazier as an individual. The complaint here was not filed by the grand jury, nor by its foreman as such, and whatever declarations there may be in the complaint as to Cazier being the foreman of the grand jury, the same neither adds to nor detracts from the significance of the instrument.
It is contended that because the complaint is entitled “The State of Nevada, Plaintiff, on Relation of John H. Cazier, Complainant,” therefore it is a complaint filed by the state and is a criminal proceeding. In this respect our attention is directed to the provisions of our constitution (sec. 13, art. 6) to the effect that all process shall be in the name of the state and all proceedings shall be conducted in the name and by the authority of the state. In my concurring expression in the case of Gay v. District Court, supra, I took the position which I here reassert. Proceedings under sections 2851-2854, Revised Laws, are not criminal in nature. These code provisions permit and authorize a special proceeding for the sole purpose of removal from office. A determination by the district court that the charges in the complaint were well founded would entail no effect save removal. Such would not constitute a bar to' criminal prosecution. Section 13, article 6, of the constitution is specific as to the authority under which criminal actions may be instituted. Such are to be conducted in the name of the state only, and are to be instituted by the authority of the state only. But does this provision preclude the state from acting on relation of one of its citizens in a special proceeding for a special purpose other than criminal proceeding where a matter of public concern is raised under statutory authority? The commonwealth, and not the individual, is the interested party, and such proceedings are created not as an instrument for individual concern but as a public plan of expediency. As in proceedings for the prosecution of crime the individual must set the machinery of the law in motion, *531whether by a prosecuting officer or a private citizen, so here, under the provisions of the statute (Rev. Laws, 2851-2854), it is by individual complaint that the special proceeding is instituted to remove from office.
In the matter at bar we have a complaint in writing, verified by the oath of a complainant, not for the purpose of instituting a prosecution, for removal from office is in no sense a prosecution for crime, but to institute a special inquiry provided for by statute to be conducted by a designated authority. One of two results can follow — not conviction of crime, not deprivation of property — removal from office, or dismissal of the proceedings.
Much of the argument of counsel would be most convincing were we dealing with a law that contemplated criminal proceedings, or a complaint instituting a criminal prosecution. The recent case of Ex Parte Clark, 24 Cal. App. 389, 141 Pac. 831, cited by counsel for petitioners, receives my unqualified concurrence. In Kilburn et al. v. Law, 111 Cal. 237, 43 Pac. 615, cited in Ex Parte Clark, supra, the court held that the proceedings to remove the bank examiners were intended by the legislature to be in the nature of a criminal prosecution. There the court laid as the major premise of the decision that the statute providing for the removal from office of the bank examiners was a proceeding for the punishment of an offense in its nature criminal. This conclusive assertion, which I deem wholly inapplicable to our procedure for removal from office (Rev. Laws, 2851-2854), furnishes the turning-point for the whole question as it is dealt with by the California courts. If by our removal statute here in question criminal proceedings were instituted, or if a judgment of conviction of crime were entailed, then the conclusions of the California courts in the many cases referred to would be most applicable.
Petitioners’ counsel dwells on the action of the grand jury as such was disclosed by the testimony taken here. In this respect he contends that it was the duty of that *532body, after its investigation, to file accusations against these defendants. Indeed, it is declared by most eminent authority that the purpose for which a grand jury is granted such latitude in inquisitorial matters is in order that it may find indictments against all public offenders, and when instead of returning an indictment after inquiry it merely expresses its views on the existence of crime, declaratively connecting persons therewith, it exceeds its authority. (12 R. C. L. 1035.) The grand jury of Elko County is not before this court; I unhesitatingly subscribe to the doctrine as enunciated in Ruling Case Law; but whether or not the grand jury has exceeded its authority in acting, as it did in this case is beyond the scope of our inquiry. If the grand jury of Elko County had filed this complaint, or if J. H. Gazier had filed the complaint as foreman of the grand jury rather than as an individual, then the instrument would constitute an accusation* and proceedings under sections 2851-2854, Revised Laws, could not follow. Counsel contends that the grand jury could only act through its foreman. That fact may be conceded. But in this instance it does not appear that the grand jury even attempted to act. It was Cazier, as an individual, who acted in the way of filing these complaints.
The statute which gives rise to this proceeding is one for the removal of certain officers. It is a part of our law, made so by legislative will. The whole procedure is denominated as being summary; hence it precludes the right to jury trial. Into the hands of the district judge this statute lays one of the most- sacred duties, that of removing an individual from the enjoyment of public position of trust and honor. The law, in my judgment, contains nothing which recommends itself to the spirit of democracy. It • partakes of none of the progressive inspiration which gave rise to the historic scene at Runnymede. It is an extreme and extraordinary-measure, intended only for extreme and extraordinary occasions. It is fraught with seriousness and a demand for extreme caution both from the standpoint of him who prefers the *533charge and him who listens and pronounces judgment. On both it places that high degree of responsibility which is always attendant when the reputation and good name of men are in the balance. It clothes the district judge with a responsibility sacred and potential, and exacts from that officer the highest degree of unbiased judgment, in the formation of which it appears to me proof of the accusations should attain the dignity of exceeding a reasonable doubt.